      Case 1:19-cv-03452-LGS-BCM Document 137 Filed 02/20/20 Page 1 of 2
                                                            USDC SDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
                                                            DATE FILED: 02/20/2020




So Ordered.

Dated: February 20, 2020
       New York, New York
    Case 1:19-cv-03452-LGS-BCM Document 137 Filed 02/20/20 Page 2 of 2




Dated: Febrnary 19, 2020                       Respectfully submitted,

                                                                         LP


                                         BY:
                                                Brieanne Scully        711)
                                                bscully@ipcounselors.com
                                                EPSTEIN DRANGEL LLP
                                                60 East 42 nd Street, Suite 2520
                                                New York, NY 10165
                                                Telephone: (212) 292-5390
                                                Facsimile: (212) 292-5391
                                                Attorneysfor Plaint(fj.�·
                                                Spin Master ltd. and Spin Master,
                                                Inc.




                                     2
